 1
                                                                                      ,`a~~`
                                                                                           v?\G~ C,ovR~
 7
                                                                                                  20
                                                                                      ~G~ ~               ~N\P
                                                                                              r   o~ ~P~"~oF~%

                                                                                fi~




 6                            UNITED STATES DISTRICT COURT
 7                          CENTRAL DISTRICT OF CALIFORNIA
 8
     ~ LJ1~IITED STATES OF AMERICA,
 9

10                                     Plaintiff,      ~ CASE NO. C/~1~'~U ~ C'rC
                             v.

l2                                                        ORDER OF DETENTION
13

14                                     Defendant.
1~

16                                                        I.

17         A.( )       On motion of the Government in a case allegedly involving:
18              1. O      a crime of violence.
19              2. O      an offense with maximum sentence of life imprisonment or death.
20              3. O      a narcotics or controlled substance offense with maximum sentence
21                        often or more years .
22              4.( )     any felony -where the defendant has been convicted of two or more
23                        prior offenses described above.
24              5. O      any felony that is not otherwise a crime of violence that involves a
25                        minor victim, or possession or use of a firearm or destructive device
26                        or any other dangerous weapon, or a failure to register under 18
~~                        U.S.0 § 2250.
?g         B.(~On motion by the Government /( )on Court's own motion, in a case

                                  ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

     I CR-94 (06/07)                                                                                      Page 1 of4
 1                          allegedly involving:
                  O         On the further allegation by the Government of:
 J                 1. (,~'~"~Y a serious risk that the defendant will flee.
 4                2. O         a serious risk that the defendant will:
 5                       a.( )obstruct or attempt to obstruct justice.
 6                       b. Othreaten, injure, or intimidate a prospective witness or juror or
 7                             attempt to do so.
 8           C. The Government()is/( is not entitled to a rebuttable presumption that no
 9                condition or combination ofconditions will reasonably assure the defendant"s
l0                appearance as required and the safety of any person or the community.
11

1?                                                           II.

IJ           A.(            The Court finds that no condition or combination of conditions will
~~ i                        reasonably assure:
1~                1.(~he appearance of the defendant as required.
16                       ()    and/or
17                2. O         the safety of any person or the community.
18           B. O           The Court finds that the defendant has not rebutted by sufficient
19                          evidence to the contrary the presumption provided by statute.
?0

21                                                           III.

~~           The Court has considered:
~j           A. the nature and circumstances ofthe offenses) charged, including whether the
~:~               offense is a crime of violence, a Federal crime ofterrorism, or involves a minor
7j                victim or a controlled substance, firearm, explosive, or destructive device;
~~           B. the weight of evidence against the defendant;
~~           C. the history and characteristics of the defendant; and
?g           D. the nature and seriousness of the danger to any person or to the community.

                                     ORDER OF DETENTION AFTER HEARING (18 11.S.C. §3142(1))

       ~ CR-94 (06/07)                                                                        Page 2 of
 1                                                     IV.
 2       The Court also has considered all the evidence adduced at the hearing and the
 3       arguments        and/or statements of counsel, and                     the     Pretrial   Services
 4       Report/recommendation.
 5

 6                                                      V.
 7       The Court bases the foregoing findings) on the following:
 8       A.(,~As to flight risk:                        /

 9                        ~'~ P1~ ~ ~~                 ~~i

io
11

12

13

14

15

16       B. O          As to danger:
17

18

19

20

21

22

23

24                                                     VI.

25       A.()          The Court finds that a serious risk exists that the defendant will:
26                  1.( )obstruct or attempt to obstruct justice.
27                  2. O attempt to/( )threaten, injure or intimidate a witness or juror.
28

                                ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

     CR-94(06/07)                                                                                    Page 3 of4 ~
 1       B. The Court bases the foregoing findings) on the following:
 2

 3

 4

 5

 6

 7

 8

 9                                                 VII.
10

li       A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
12       B. IT IS FURTHER ORDERED that the defendant be committed to the custody
13            of the Attorney General for confinement in a corrections facility separate, to
14           the extent practicable, from persons awaiting or serving sentences or being
15            held in custody pending appeal.
16       C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
17            opportunity for private consultation with counsel.
18       D. IT IS FURTHER ORDERED that, on order of a Court ofthe United States
19            or on request of any attorney for the Government, the person in charge ofthe
20            corrections facility in which the defendant is confined deliver the defendant
21           to a United States marshal for the purpose of an appearance in connection
22            with a court proceeding.
23

24

25

26   DATED: ~G                 Z ~~/~                 ~      `
                                                 UNITED STATES MAGISTRATE JUDGE
27

28

                             ORDER OF DETENTION AFTER HEARING(18 U.S.C.§3142())
                                                                             i

     CR-94(06/07)                                                                     Page 4 of4
